Citation Nr: 0000496	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by ear, nose, or throat problems.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to a compensable rating for sinusitis. 

4.  Entitlement to a compensable rating for rhinitis,. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel
INTRODUCTION

The veteran had active service from October 1978 to June 
1995.  

This matter arises from a July 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. that established service connection for 
chronic sinusitis and for rhinitis secondary to allergies/hay 
fever and assigned noncompensable ratings for those 
disorders.  That decision also denied service connection for 
ear, nose, and throat problems and for bronchitis, inter 
alia.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.  

During the appeal period the veteran relocated.  The Board 
notes that his claims folder is currently assigned to the RO 
at Roanoke, Virginia.  

The veteran filed a notice of disagreement with the initial 
rating assigned in November 1996 for his service-connected 
cervical spine disorder; however, after the RO issued a 
statement of the case in April 1997 he did not submit a 
substantive appeal concerning that issue and therefore it is 
not before the Board.  He did, however, appear to make a new 
claim for a higher rating for the cervical spine in November 
1998.  This is referred to the RO for appropriate action. 

The veteran requested a hearing before an RO hearing officer 
and the record reflects that the RO notified the veteran in a 
February 1999 letter mailed to his last known address that a 
hearing had been scheduled for March 1999.  Although the 
notification letter has not been returned by the United 
States Postal Service as undeliverable, the claims file 
indicates that the veteran failed to report for the hearing.  
The veteran has not explained his failure to report or 
requested rescheduling of the hearing.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the veteran.

In November 1995, the veteran submitted a notice of 
disagreement (NOD) concerning denial of service connection 
for a dental claim by the Washington D.C. RO.  In his NOD, 
the veteran referred to an RO letter bearing the numbers 
688/136D2 and dated September 14, 1995.  There is no 
correspondence in the claims file bearing that reference 
number; however, there is a dental rating sheet dated August 
8, 1995.  In a January 1996 RO rating decision, the 
Washington RO denied a claim for service connection for acute 
tooth sensitivity and status post fractured tooth with tooth 
pinned.  The veteran was notified of that decision in January 
1996 by mail sent to his Springfield, Virginia mailing 
address.  According to other correspondence in the claims 
file, the veteran moved from Springfield, Virginia to 
Massachusetts in June 1996.  The claims file further 
indicates that he was scheduled for but failed to report for 
a VA dental examination at the Washington VA Medical Center 
in September 1996.  However, there is no indication in the 
claims file that he was notified of that dental appointment.  
In a November 1996 rating decision, the Washington RO denied 
a claim for service connection for dental trauma indicating 
that the veteran had failed to report for his scheduled 
dental examination.  The RO sent notice of the decision to 
the veteran at his new Massachusetts address.  In a December 
1996 reply, the veteran reported that he never received 
notice of the earlier VA examination appointment.  His 
response was somewhat unclear as to whether he continued to 
desire to pursue an appeal for service connection for a 
dental condition.  It does appear, however, that a rating 
decision may have been issued in September 1995 to which the 
veteran clearly submitted an NOD in November 1995.  The RO 
should therefore contact the veteran and determine whether he 
desires to continue his appeal for service connection for 
dental trauma.  If so, a statement of the case must be 
issued. 

The veteran's claims for compensable ratings for sinusitis 
and rhinitis will be addressed in the remand portion of the 
decision.  


FINDINGS OF FACT

1.  Evidence of continuity of asthma symptoms or a nexus 
between asthma and active service or competent evidence of a 
current disability manifested by other ear, nose, or throat 
problems has not been submitted. 

2.  The veteran has not submitted medical evidence of a 
current diagnosis of bronchitis.  


CONCLUSIONS OF LAW

1.  The claim for service-connection for a disability 
manifested by ear, nose, or throat problems is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service-connection for bronchitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran's service medical records indicate that he 
underwent Air Force physical examinations in February 1976 
and in October 1977 prior to entry onto active duty.  No 
significant medical history was reported during either 
examination.  In January 1982, the veteran complained of 
sinus congestion and bloody discharges.  A chest X-ray showed 
clear lungs and mild right hilar enlargement.  The assessment 
was viral syndrome and the examiner noted that the right 
hilum was not significant.  Antibiotics were prescribed.  A 
November 1983 treatment record indicates possible Mycoplasma 
pneumonia with sino-bronchial symptoms and bronchitis.  In 
December 1983, a possible upper and lower respiratory 
infection was assessed.  Upper respiratory infection (URI), 
sinus problems, headaches, chills and sore throats were noted 
at various times thereafter.  "Suspect bronchitis" was noted 
in January 1987.  During 1989, post nasal drip and redness of 
the tympanic membranes was noted.  In August 1990, chronic 
recurrent sinusitis was noted.  In April 1991, bronchitis and 
URI were assessed.  In June 1993, an impression of 
pharyngitis, possibly bacterial, was given.  The condition 
was treated with Erythromycin and Sudafed.  During a March 
1995 physical examination, the veteran checked "yes" to a 
history of ear, nose, or throat trouble, to chronic or 
frequent colds, and to chronic cough.  Except for a notation 
of enucleated tonsils at age 4, the ears, nose, mouth, and 
throat were reported as normal by the examiner.  

Along with an application for VA benefits, in April 1995 the 
veteran submitted a medical history of various health 
problems.  He indicated that he coughed up blood due to 
pneumonia between 1981 and 1991 but that this had abated in 
recent years because of duty in warmer climates and less 
outdoor duty.  He reported that his ear, nose, and throat 
problems began in about 1980 and continued.  He felt that his 
throat problem was most prominent and he reported that he 
took prescription antibiotics.  He noted that he had had 
chronic and frequent colds that were noted as viral symptoms 
between 1979 and 1994 with pneumonia and bronchitis recurring 
from 1981 to 1991.  He reported that his chronic cough was 
caused by exposure to extreme cold and to bronchial problems.  
He also reported that his Air Force physician found nodules 
in his nostrils in 1988 and in 1989.

In August 1995, the veteran reported that his ear, nose, and 
throat problems were related to his sinusitis and rhinitis.  
He reported a history of strep infections, bronchitis, and 
pneumonia during active service.  He also reported that nasal 
or sinus polyps were found between 1987 and 1990.

A May 1997 VA nose and throat examination report indicates 
that the veteran had a history of chronic rhinitis with 
sneezing, nasal congestion, and peri-orbital headaches.  The 
symptoms were reportedly worse in the spring and fall and 
were aggravated by dust and animal dander.  Nasal congestion 
caused frequent sleep interference.  Nasal symptoms were 
reportedly severe in the spring and fall and dust also 
reportedly caused wheezing and shortness of breath.  During 
the examination, the veteran reported that a December 1996 X-
ray showed hyperinflation.  The examiner noted that the 
veteran's nasal passages were "diffusely engorged."  There 
was no clubbing or cyanosis of the extremities.  The 
pharyngeal membranes and structures were normal.  The neck 
revealed no adenopathies or thyroid enlargement.  Chest 
configuration was normal and the lung fields were clear.  The 
impressions included allergic rhinitis, history of sinusitis, 
and probable asthma.  VA spirometry evaluation indicated 
normal lung volumes.  Chest and sinus X-rays were ordered; 
however, no X-ray reports are of record.

In March 1998, Seth Crain, M.D., reported that the veteran 
had had hay-fever symptoms since childhood and allergies to a 
number of items were discovered as a teenager.  Dr. Crain 
reported that sneezing, nasal congestion, runny nose, and 
itchy eyes were currently a daily occurrence and that 
symptoms intensified during the evening and in rainy weather.  
The veteran's asthma had not bothered him in recent years but 
he reported two recent bouts of pneumonia.  His tonsils and 
adenoids had been removed.  Skin tests showed multiple 
sensitivities to such things as trees, grasses, weed pollens, 
molds, cats, dogs, and horses, dust mites, tobacco smoke, 
feathers, upholstery, cow's milk, peanuts, rice, grapes.  The 
veteran was found to be intolerant of red wine; it caused 
coughing and congestion.  The diagnoses were allergic 
rhinitis and possible food sensitivities.  Claritin and 
Nasacort were recommended for relief of nasal symptoms.  
Allergy desensitization injections were also recommended.




II.  Legal Analysis

In order to establish service connection for a disorder, the 
evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  See 
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

Initially, the threshold question with respect to any claim 
for service connection is whether the veteran has met his 
initial burden of submitting evidence to show that the claim 
is well-grounded, meaning plausible.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  See 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The threshold issue in this case is whether the veteran has 
presented well-grounded claims for service connection for a 
disability manifested by ear, nose, or throat problems or for 
bronchitis.  As noted above, a well-grounded claim requires 
competent evidence of a current disability.  This appears to 
be largely lacking in the instant case.  The private medical 
evidence reveals that diagnoses of allergic rhinitis and 
possible food sensitivities have been given.  VA impressions 
of allergic rhinitis and history of sinusitis have been given 
also but these disorders are already service-connected.  The 
veteran has not appealed for service connection for possible 
food sensitivities and therefore the Board will not address 
that issue. 

A VA impression of probable asthma was also given in May 1997 
and this appears to be the only possible basis for the claim 
for service connection for a disability manifested by ear, 
nose, or throat problems.  However, the veteran's private 
physician noted in March 1998 that the veteran had not been 
bothered in recent years by asthma.  The Board notes that the 
veteran's service medical records are negative for asthma.  
In the absence of evidence of continuity of asthma symptoms 
or a nexus between asthma and active service, or competent 
evidence of any other current disability manifested by ear, 
nose, or throat problems, the threshold of well-groundedness 
has not been met. 

Concerning the claim for service connection for bronchitis, 
the Board notes that bronchitis was last shown in 1991.  
There is no evidence tending to show either continuity of 
symptomatology or a current medical diagnosis of bronchitis.  
In the absence of such evidence, the threshold of well 
groundedness has not been met. 

The veteran has alleged that secondary service connection is 
warranted for a disability manifested by ear, nose, or throat 
problems or bronchitis because such disorder was caused by 
his service-connected disabilities.  However, he, as a 
layperson without proper medical training and expertise, is 
not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In this regard, the Board emphasizes that a well-
grounded claim must be supported by competent evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

The Board finds, therefore, that the veteran has not 
satisfied his initial burden of submitting a well-grounded 
claim for service connection because he has not submitted 
medical evidence of a current disability manifested by ear, 
nose, or throat problems or bronchitis.  Therefore, the two 
service connection claims must be denied as not well 
grounded.  Because the claims are not well grounded, VA has 
no duty to assist the veteran in developing the facts 
pertinent to the claims.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claims for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to submit a well-grounded 
service connection claim and the reasons why his claims are 
inadequate.  See Robinette v Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

1.  In the absence of evidence of a well-grounded claim, 
service connection for a disability manifested by ear, nose, 
or throat problems is denied.

2.  In the absence of evidence of a well-grounded claim, 
service connection for bronchitis is denied.


REMAND

The veteran has also voiced disagreement with the initial 
rating assigned for his service-connected rhinitis and 
sinusitis.  When a veteran disagrees with an initial rating 
for a service-connected disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board must consider 
the ratings, and, if indicated, the propriety of staged 
ratings, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the instant case, the Board finds that the duty to assist 
the veteran includes additional development as discussed 
below.  38 U.S.C.A. § 5107(a). 

A May 1997 VA nose and throat examination report indicates 
that the veteran has a history of chronic rhinitis with 
sneezing, nasal congestion, and peri-orbital headaches, 
frequent sleep interference, wheezing and shortness of 
breath, and nasal passages that were "diffusely engorged."  A 
May 1998 private medical report noted nasal stuffiness; 
however, no further specificity was offered. 

The May 1997 VA examiner also noted that chest and sinus X-
rays were ordered.  The Board notes that no X-ray reports are 
of record.  This puts the Board on notice that additional 
relevant information may exist.  

Inasmuch as the veteran's rhinitis and sinusitis are rated 
under Diagnostic Codes 6522 and 6514, respectively, and that 
a rating assigned under either of these codes requires 
specific details not provided in the examination reports, the 
VA examination report must be returned as inadequate for 
rating purposes.  See 38 C.F.R. § 4.2 (1999).  

During the appeal period, the regulations concerning the 
rating criteria for respiratory disorders were changed.  
Where, as here, the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, as the rating schedule 
for respiratory disorders was revised effective October 7, 
1996, and the U.S. Court of Appeal for Veterans Claims has 
held that revised regulations do not allow for retroactive 
application, the RO should consider the veteran's claims for 
increased ratings in two parts; the first part concerning the 
ratings prior to the effective date of the revised rating 
criteria and the second concerning the ratings since the 
effective date of the revised rating criteria.  See Rhodan v. 
West, 12 Vet. App. 55 (1998).

Accordingly, this matter is remanded for the following 
action:

1.  The RO should obtain any VA and 
private treatment records of the veteran 
for service-connected rhinitis and 
sinusitis, which are not currently in the 
claims file, and add them to the claims 
file.  The RO should also attempt to 
obtain the X-ray reports noted in the May 
1997 VA examination report.  If the 
search for records yields negative 
results, that fact should be clearly 
noted in the claims file.

2.  After receiving and associating the 
above-mentioned records with the 
veteran's claims file, the veteran should 
be scheduled for a VA examination to 
determine the severity of his sinusitis.  
[Note: this may be done in conjunction 
with the examination in paragraph 3, 
below.]  The claims file should be made 
available to the examiner prior to the 
examination.  The examiner is asked to 
review the claims file and acknowledge 
such review in the report.  The examiner 
is asked to determine how many 
incapacitating episodes of sinusitis 
occur per year (an incapacitating episode 
is one requiring bed-rest and treatment 
by a physician).  Also requested is 
whether any such incapacitating sinusitis 
episodes require prolonged (four to six 
weeks) antibiotic treatment and whether 
any such sinusitis episodes are 
characterized by headaches (frequent or 
otherwise), pain, discharge (purulent or 
otherwise) or crusting or scabbing.  All 
findings should be set forth in a 
typewritten report.  

3.  The veteran should be examined to 
determine the nature and extent of his 
allergic rhinitis.  The claims file 
should be made available to the examiner 
prior to the examination and the examiner 
should acknowledge such review in the 
report.  The examiner should ascertain 
whether there are any nasal polyps.  The 
examiner should also determine whether 
there is at least 50 percent obstruction 
of the nasal passages on both sides or 
complete obstruction on one side.  The 
presence or absence of atrophy of 
intranasal structures, crusting, ozena, 
and/or anosmia should also be addressed.  
All findings should be set forth in a 
typewritten report.  

4.  After the above development has been 
completed to the extent possible, the RO 
should readjudicate the veteran's claims 
for compensable ratings for sinusitis and 
allergic rhinitis.  If any action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations 
including Fenderson and Karnas, supra.  
He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

